DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 (and, similarly claims 7 and 13) recite claim language that creates a nexus between specific structural language and functional language therein. The claims go in to detail to further recite a ring gear and the housing the drill string to rotate in the same direction. Furthermore, the claimed offset mandrel and the planetary carrier rotate in a same direction. Additionally, the sun gear causes the offset mandrel and the output shaft to rotate in the same direction. With that being said, the combination of the said functional limitations along with the language introducing for a portion of fluid to be directed to the drive shaft is diverted through a bypass annulus, establishes novelty. 
	Siher et al. (US Publication 2010/0187009 A1; herein “Siher”) is the closest prior art, which teaches a similar concept of using a transmission (e.g. planetary gearbox) within the drill string for purposes of controlling downhole motors and drilling systems. However, the teachings of Siher are structurally and functionally different than of the instant application’s claims. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation(s), as such a modification would destroy the operation of Siher. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676